DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges receipt of request for extension of time and request for continued examination under 37 CFR 1.114 filed 12/15/2021. 
Claim 1 was amended on 08/23/2021.
Claims 5 and 18-20 were canceled on 08/23/2021.
Claims 1, 4, 6-17, 21-23 are pending.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 and 08/23/2021 have been entered.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 and 17-20 in the reply filed on 08/22/2019 is acknowledged.   Applicant further elected the following Species:-behenyl behenate as the 
The election of octocrylene necessitated the withdrawal of claims 11 and 13.
Applicant has also indicated now in the response filed 04/19/2021 that claims 1, 4-12 and 14-23 read on the elected octocrylene.   The examiner notes that claims 11 and 13 have been withdrawn in the office action mailed 10/31/2019.
Therefore, claims 11, 13 and 15-16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/22/2019.
Claims 1, 4, 6-10, 12, 14, 17 and 21-23 are under consideration.
Applicant indicates that claims 1, 4, 6-18 and 21-23 are pending in the application.   However, claims 18-20 were canceled in the amendment filed 08/23/2021, now entered with the filing of RCE.   Therefore, claims 1, 4, 6-17 and 21-23 are pending in the application.
Applicant also indicates that claims 15-17 are drawn to nonelected inventions.   But claims 11, 13 and 15-16 remain withdrawn from consideration (see section 10 of the office action mailed 10/31/2019).
 
Priority
This application is a 371 of PCT/EP2016/081289 filed 12/15/2016; and which claims benefit of FR 1563156 filed 12/22/2015.


Response to Arguments
Applicant argues:
In the fourth full paragraph of page 8 and the paragraph bridging pages 8 and 9, applicant argues that Amalric fails to render obvious the present claims because Amalric is not concerned with problems addressed by the present invention of increasing the sun protection factor of compositions without concomitant increase in the UV screening agents.  That nothing in Amalric suggests that the greasy effect due to UV-screening agents, namely lipophilic screening agents, could be reduced also by the addition of carboxylic acid esters.   Amalric is instead concerned with developing compositions comprising natural ingredients, displaying improved sensory properties such as remaining homogeneous during storage at room temperature after a minimum time of one month, having a softness index of above 7.0 and non-soaping during the phase of application on the skin.   
Response: a) Claim 1 is directed to a composition.   Applicant’s arguments above are not persuasive because the Amalric prior art does not have to be concerned with problems addressed by the instant invention.   Applicant has not factually shown that the composition of Amalric would not reduce greasy effect due to UV screening agents by the addition of carboxylic acid.   Applicant’s interpretation that Amalric with compositions that are stable at room temperature after a minimum of one month storage and a composition having softness index of above 7.0 does not remove the composition of Amalric as prior art against the claimed compositions.    There is no evidence that the composition of Amalric does not and would not reduce greasy effect.   Specifically, Amalric teaches that its composition is used as a product for protecting the skin against the sun's rays (see paragraph [0079]). Amalric does not have to address the problems addressed by applicant.   The day fluid contains myristyl 

Applicant argues on pages 9-11 that behenyl behenate, arachidyl arachidate and photoprotective systems capable of screening UV radiation are not required components in Amalric.   That Behenyl behenate and sun filters are merely optional ingredients in the composition of Amalric.   The Day fluid in Amalric is not a sun protection composition and as such the ordinary skilled artisan would not look to the Day fluid of Amalric since Amalric is not concerned with problems addressed by the present invention.   
Response: b) The argument is this section continues to emphasize the problems solved by the instant invention.   Amalric does not have to address the problems addressed by applicant.   The examiner also disagrees with applicant that behenyl behenate, arachidyl arachidate and photoprotective system capable of screening UV radiation is not required in Amalric because in paragraph [0079], Amalric specifically teaches that its composition is used as a product for protecting the skin against the sun's rays.   Thus by this statement, Amalric composition must contain a composition that protects against the sun's rays and to this end, Amalric specifically teaches that its composition contains sun filters/sunscreens such as titanium (paragraph [0073]).   Further also, the exemplified composition, Day Fluid, contains behenyl behenate at 2%.   Claim 1 requires behenyl behenate or arachidyl arachidate. Behenyl behenate is a carboxylic acid ester according to instant claim 1 such that the behenyl behenate in the Day Fluid meets the limitation such that motivation is not required to include what is already in the exemplified composition.   
On pages 11-12, applicant argues that the examiner cannot rely on inherency to make the rejections. 
Response: c) Applicant has not pointed to what is inherent and what is not inherent.   However, because behenyl behenate, which is a carboxylic acid ester, is a component of the Day Fluid, and which is said to increase sun protection factor as stated in claim 14, it flows that the same compound, behenyl behenate, of Amalric would also inherently increase sun protection factor.   Same chemical compound must have the same characteristics.   Applicant has not provided reasons why the behenyl behenate of Amalric would not increase sun protection factor.   Therefore, Behenyl behenate of Amalric having the same characteristics as the claimed behenyl behenate does not violate the findings in the cases cited on pages 11-13 of the remarks filed 08/23/2021.   
Applicant argues that inclusion of from 0.01% to 10% by weight relative to the total weight of the composition  of at least one carboxylic acid makes the claims commensurate in scope with the composition providing the unexpected results and that applicant should not be required to show unexpected results over the entire range of properties possessed by the chemical compound.   Citing KSR Int’l Co. v. Teleflex Inc, applicant argues that all evidence should be considered in evaluating non-obviousness.
Response
Applicant argues that Amalric does not suggest composition that can be used as a product for protecting skin against the sun’s rays and that paragraph [0079] should be read in the context of paragraphs [0074]-[00780] and [0080]-[0081] that mention a multitude of other uses.
Response: e) The examiner disagrees.   The composition Amalric is used in protecting the skin from the sun’s rays according to paragraph [0079] of Amalric.   Paragraphs [0074]-[00780] and [0080]-[0081] do not teach that the composition of Amalric cannot protect the skin form the sun’s rays.      
Applicant argues that Kakoki does not suggest problems of sun protection compositions discussed and addressed by the present invent.
Response: f) Kakoki is an evidentiary reference teaching that titanium dioxide is a UV screening agent.   Kakoki was not relied upon for teaching problems associated with sun protection compositions.
Applicant argues that nothing in Latha would suggest to an ordinary skilled person in the art that combining a sun screening agent in the “Day Fluid” formulation would address the problems discussed and addressed by the present invention.   Nothing in the cited art suggests the addition of the particular behenyl behenate and/or arachidyl arachidate to compositions containing at least one system for screening out UV radiation makes it possible to increase its photoprotection efficacy and in particular its sun protection factor.   Applicant then refers to page 1, lines 18-20 of WO 2014023640 that teaches that formulating cosmetic composition is complex and that the more complex the composition, the more difficult it is to avoid negative interactions, with the major problem relating to stability (citing page 1, lines 2022 of WO 2014023640).  
   
Response: g) Latha was relied upon for teaching that sun-screening agents have been known to be used in skin care compositions to prevent premature aging of skin.   There is thus motivation to include sun screening agent.   As per applicant’s arguments, it is not the sun screening agents that increasing the sun protection factor of compositions without concomitant increase in the UV screening agents but the behenyl behenate.   Applicant’s arguments of complexity and stability of cosmetic compositions do not negate Kakoki’s teaching that titanium dioxide is a UV screening agent and Latha’s teaching that sun-screening agents have been known to be used in skin care compositions to prevent premature aging of skin.
Applicant quoting “The Science of Cosmetic Texture” by Gram Enterprise Co., Ltd., further argues that as disclosed in the “The Science of Cosmetic Texture” article, it is not always possible to alter a product simply by changing the quantity of a problematic ingredient.   That, one should keep in mind that “it is well known in the art that various ingredients function in vastly different ways in different compositions depending upon the other ingredients that are present.”   That the results achieved by the present invention would not have been predicted from the cited art and that there would not have been reasonable expectation of success in modifying the prior art.
Response: h) Applicant has not directed the examiner to the ingredient in the Amalric reference that would have functioned vastly different from the other ingredients in the composition.   Claim 1 is directed to composition comprising cosmetically acceptable medium. The results achieved by the Amalric would have been reasonably expected because the results would flow naturally from the composition of the prior art containing behenyl behenate.   The composition Amalric is used in protecting the skin from the sun’s rays (paragraph [0079]). 
Applicant argues that the rejection is hindsight reconstruction picking and choosing among isolated disclosures in the prior art to “deprecate” the claimed invention.  The cited art failed to provide degree of predictability of success of achieving the properties attainable by the present invention. 

Response: i) There is no hindsight reconstruction.   But what may be true is that “[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).   In the instant case, the rejection is based on the teachings of the prior art and not based on applicant’s disclosure.  
That the rejection of claims 1 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amalric et al. (US 2012/0114573 A1) as evidenced by Kakoki et al. (US 20100247458 A1) that titanium dioxide is a UV screening agent) in view of LATHA et al Clinical Aesthetic 2013 and further in view of Seidling et al. (US 20110123584 A1) and Park et al. (US 20140220139 A1) and Novikov et al. (US 20100086509 A1) is moot in light of the amendment to claim 1 to include the limitations of claim 5.
Response: j) The rejection of claim 23 is not moot because claim 1 even as amended is not allowable.   Hence claim 23 will be rejected below.
Applicant argues that the rejection of claims 1, 4-10, 12, 14, 17, 19-20 and 21-23
Response: k) The examiner disagrees.   i) Norman and Terrisse do not have to address the problems addressed by applicant.   ii) One of the subject of the invention of Terrisse is to moisturize the skin (paragraphs [0234], [0247]).   The examiner agrees that various ingredients can have more than one function.   The examiner also agrees that one function should not be excluded from the other functions.  
Therefore, the pending claims are addressed below.   The rejection is modified to address the amendment to claim 1 where the limitations of canceled claim 5 is moved into claim 1.


Modified Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the 

Claims 1, 4, 6-10, 14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amalric et al. (US 2012/0114573 A1) as evidenced by Kakoki et al. (US 20100247458 A1) that titanium dioxide is a UV screening agent) and in view of LATHA et al Clinical Aesthetic 2013.
Applicant elected specific composition by electing behenyl behenate as the carboxylic acid ester; arachidyl(poly)glucoside as the polyglucoside; octocrylene as the UV screening agent and arachidyl alcohol as the fatty alcohol.   Octocrylene is lipophilic organic screening agent.   The claims have not been limited to the specific composition. 
The claims are directed to product or composition.   The comprising language is open to other components not recited in the claims.
Amalric discloses oil-in-water emulsion composition comprising a) emulsifying system at 0.1 to 10 wt% including i) 5-95 wt % of a mixture of reaction products of reducing sugar and 1,2-octadecanediol essentially consisting of polyglycosides, ii) 95-5 wt %1,2-octadecanediol; b) 0.01-5 wt % of at least one thickening and/or gelling agent; c) 10-50 wt % oil phase; and d) 89.89 to 35 wt % (see the whole document, the title and abstract; paragraphs [0017]-[0025]).   The composition is contemplated to contain excipients such as sun filters (paragraph [0054]); and sun filters appearing in the cosmetic directive 76/768/EEC, sunscreens of natural origin such as titanium oxide and zinc oxide are also contemplated (paragraph [0073]); and Amalric teaches that the composition is used for protecting the skin against the sun’s rays (paragraph [0079]).   Amalric also discloses Day fluid composition comprising MONTANOV 14, which is a mixture of myristyl alcohol and myristyl polyglucosides, at 1.5%, DUB BB which is behenyl behenate (see formulation in paragraph [0176]).   claims 1 and 6.           
For claim 1, Amalric also discloses Day fluid composition comprising MONTANOV 14, which is a mixture of myristyl alcohol and myristyl polyglucosides, at 1.5%, DUB BB which is behenyl behenate (see formulation in paragraph [0176]).   The behenyl behenate, a carboxylic acid ester is present at 2% and anticipates the claimed range of 0.01-10% now recited in claim 1 by amendment.   Amalric also suggests that its composition contains excipients such as sun filters such as titanium dioxide and zinc (paragraphs [0054] and [0073]) and that the composition is used in protecting the skin from the sun’s rays (paragraph [0079]).   Titanium dioxide has the capacity of screening UV radiation (see paragraph [0010] of evidentiary reference US 20100247458 A1).   However, the day fluid composition exemplified does not contain titanium dioxide of UV Screening agent.   Furthermore, sun-screening agents have been known to be used in skin care compositions to prevent premature aging of the skin (see at last left column of page 16 of LATHA).         
Thus for claim 1, the difference between Amalric and the claims is that the exemplified composition does not contain UV screening agent.   
Therefore, at the effective date of the invention one having ordinary skill in the art would be motivated to add sun filtering agent such as titanium dioxide as suggested by Amalric and supported by what is known in the art that sun screening agents have been known to be included in skin care composition to prevent premature aging of skin.   One having ordinary skill in the art would have been motivated to add sun screening agent in the day fluid composition of example IV-1 of Amalric with the expectation of preventing premature skin aging.   The composition Amalric is used in protecting the skin from the sun’s rays (paragraph [0079]).   
The myristyl polyglucoside meets the limitation of alkyl polyglucoside of claims 1, 6.   The behenyl behenate meets the limitation of carboxylic acid ester of claims 1 and 4.      Myristyl alcohol and behenyl alcohol and arachidyl alcohol meet the limitation for fatty alcohol of claim 8.    
For claims 7 and 9, the glucoside and the fatty alcohol is present at less than 1.5% (for the composition in paragraph [0176]) and less than 2% (for composition E6 on Table 4) because the 1.5% and 2% are combinations of the glucoside and alcohol.   However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969);see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
For claim 10, the titanium dioxide meets the limitation of mineral screening agent. 
For claim 14, the recitation that at least one carboxylic acid ester increases the sun protection factor (SPF) of the composition is a characteristic property of the carboxylic acid ester and is thus inherent in the carboxylic acid ester.
For claim 17
Therefore, Amalric, as evidenced by Kakoki, in view of LATHA renders claims 1, 4, 6-10, 14 and 17 prima facie obvious.

Claims 1 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amalric et al. (US 2012/0114573 A1) as evidenced by Kakoki et al. (US 20100247458 A1) that titanium dioxide is a UV screening agent) in view of LATHA et al Clinical Aesthetic 2013 and further in view of Seidling et al. (US 20110123584 A1) and Park et al. (US 20140220139 A1) and Novikov et al. (US 20100086509 A1).
Amalric, as evidenced by Kakoki, in view of LATHA has been described above to render claim 1 prima facie obvious.   Amalric does not teach arachidyl glucoside as the glucoside of claim 1 (c).   Amalric discloses Day fluid composition comprising MONTANOV 14, which is a mixture of myristyl alcohol and myristyl polyglucosides, at 1.5%, DUB BB which is behenyl behenate (see formulation in paragraph [0176]).   Myristyl polyglucosides is a C18 polyglucoside meeting the requirement of element c) of claim 1.   Both myristyl glucoside and arachidyl glucoside are surfactants (paragraph [0068] of Seidling (myristyl glucoside); and paragraph [0024] of Novikov and paragraphs [0008], [0051], [0090] and claims 2 and 17 of Park),   Thus myristyl glucoside and arachidyl glucoside are functionally equivalent surfactants.   One functionally equivalent surfactant can be used in place of the other. 
Therefore, Amalric as evidenced by Kakoki) that titanium dioxide is a UV screening agent, in view of LATHA and further in view of Seidling and Park and Novikov renders claim 23 prima facie obvious.

Claims 1, 4, 6-10, 12, 14, 17 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norman (US 20120294814 A1) in view of TERRISSE et al. (US 20170367950 A1) and further in view of Fox (US 2010/0080764 Al).       

Norman discloses skin moisturizing and age fighting cosmetic composition (see the whole document, with emphasis on the abstract).   The composition is a non-ionic oil-in-water emulsion comprising a) less than 50% by weight water and greater than 10% by weight water; b) combination of non-ionic emulsifiers and non-ionic stabilizers comprising glyceryl stearate, PEG-100 stearate, arachidyl glucoside and arachidyl alcohol; c) combination of humectant skin conditioning agents comprising glycereth-26, glycerin, betaine, panthenol, and allantoin; d) and combination of UV absorbing agents comprising homosalate, octisalate, oxybenzone, avobenzone, octocrylene, and styrene/acrylates copolymer; wherein the emulsion is stable and includes an SPF of at least 30 (paragraphs [0007], [0011], [0013], ).   Norman further teaches that moisturizing agent such as stearyl stearate (paragraph [0053] would be present in the composition.   Formulation in Example 1 has glyceryl stearate, which is a moisturizer according to paragraphs [0012] and [0037] of Fox (US 2010/0080764 Al).       
The difference between claim 1 and Norman is that while Norman uses moisturizers in its moisturizer composition, uses glyceryl stearate in formulation example 1 and names stearyl stearate, a carboxylic ester in paragraph [0053] as a moisturizer, with the stearyl stearate or glyceryl stearate meeting the broad limitation of claim 1 (b) and claim 4, as one of the agents used as a moisturizer, stearyl stearate is listed as one of the moisturizers.   Stearyl stearate is a carboxylic acid ester.    TERRISSE teaches behenyl behenate, stearyl stearate and arachidyl arachidate are carboxylic acid esters (fatty acid esters) of formula (I) RCOOR’ which are used for mattifying keratin materials such as skin (see the whole document with emphasis on the abstract; paragraphs [0016] and [0038]-[0041]).   One of 
Therefore, at the effective date of the invention one would be led by the teachings of Norman and TERRISSE and further by Fox to include any of behenyl behenate, stearyl stearate, glyceryl stearate, and arachidyl arachidate in the composition with the expectation that the composition would be effective for the intended use of moisturizing skin.
For claim 4, the behenyl behenate meets the limitation of the carboxylic acid ester, behenyl behenate of claim 4.
For claim 6, the arachidyl glucoside, a C20 alkyl glucoside meets the limitation of the claim.
For claim 7, the formulation in Example 1, paragraph [0078], (see also claim 3) comprises 0.165% arachidyl glucoside, the %amount anticipating the claimed range of 0.01-10% in claim 7.
For claim 8
For claim 9, the arachidyl alcohol at 0.605% (see at least Example 1, paragraph [0078] and at least claim 3) anticipates the claimed range of 0.01-15%.
For claims 10 and 12 and 21, the octocrylene, a lipophilic organic screening agent, meets the limitations of claims 10 and 12 and 21.   
For claim 14, the recitation that at least one carboxylic acid ester increases the sun protection factor (SPF) of the composition is a characteristic property of the carboxylic acid ester and is thus inherent in the carboxylic acid ester.
For claim 17, Norman teaches using its composition to fight ageing.
For claim 22, the arachidyl arachidate meets the requirement of the claim.
For claim 23, the composition comprising behenyl behenate and arachidyl glucoside, a C20 alkyl glucoside meets the limitation of the claim.
Norman in view of TERRISSE renders claims 1, 4, 6-10, 12, 14, 17 and 21-23 prima facie obvious.

Claims 1 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amalric et al. (US 2012/0114573 A1) as evidenced by Kakoki et al. (US 20100247458 A1) that titanium dioxide is a UV screening agent) in view of LATHA et al Clinical Aesthetic 2013 and further in view in view of TERRISSE et al. (US 20170367950 A1).

Amalric, as evidenced by Kakoki, in view of LATHA has been described above to render claim 1 prima facie obvious.   Amalric differs from claim 22 by not teaching arachidyl arachidate.   Arachidyl arachidate is a carboxylic acid ester (fatty acid ester).   Behenyl behenate is a carboxylic acid ester (fatty acid ester).   However, TERRISSE teaches that behenyl behenate, stearyl stearate and arachidyl arachidate are carboxylic acid esters (fatty acid esters) of formula (I) RCOOR’ which are used for 
Therefore, at the effective date of the invention one would be led by the teachings of Amalric and TERRISSE to include any of behenyl behenate, stearyl stearate and arachidyl arachidate in the composition with the expectation that the composition would be effective for the intended use.
 Therefore, Amalric as evidenced by Kakoki that titanium dioxide is a UV screening agent, in view of LATHA and further in view of TERRISSE renders claim 22 prima facie obvious.  

Claims 1 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amalric et al. (US 2012/0114573 A1) as evidenced by Kakoki et al. (US 20100247458 A1) that titanium dioxide is a UV screening agent) in view of LATHA et al Clinical Aesthetic 2013 and further in view in view of Norman (US 20120294814 A1).

Amalric, as evidenced by Kakoki, in view of LATHA has been described above to render claim 1 prima facie obvious.   Claim 21 depends on claim 1.   
Amalric differs from claim 21 by not teaching the presence of lipophilic organic screening agent.   However, Norman teaches moisturizing composition that contains the octocrylene, a lipophilic organic screening agent (Example 1, claim 5, paragraph [0007]).   Therefore at the effective date of the invention, one havening ordinary skill in the art would look to Amalric and Norman and combine the two composition to arrive at a third composition to be used for the same very purpose.
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose….[T]he idea of combining them flows logically from their having been individually taught in the prior art.”   In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).   
Thus, Amalric, as evidenced by Kakoki, in view of LATHA and further in view of Norman renders claim 21 prima facie obvious.

No claim is allowed.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached at 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BLESSING M FUBARA/Primary Examiner, Art Unit 1613